of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-153552-08 uil no the honorable tom harkin united_states senate washington dc attention --------------------- dear senator harkin this letter responds to your inquiry dated date you asked about the tax treatment of crop insurance payments in general a cash_method taxpayer who receives crop insurance payments must include them in income in the year received however a taxpayer may elect to postpone inclusion of insurance proceeds resulting from the damage or destruction of crops until the following year if the taxpayer can establish that the income from the crops would have been reported in a following tax_year the rules for reporting crop insurance payments are more fully explained on page of chapter_3 of publication farmer’s tax guide for your convenience i am enclosing a copy of that page i hope this information is helpful if you have any questions please call me or ------------- ------------------ office_of_chief_counsel income_tax and accounting division at ----- ------------- sincerely karin g gross senior technician reviewer branch income_tax and accounting enclosure
